Title: Report on Petition of William How, 14 November 1791
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State, to whom was referred, by the House of Representatives, the Petition of William How, praying Satisfaction from the United States, for a Debt due to him in Nova Scotia, and whereon Judgment has been rendered against him, contrary to existing Treaties, as he supposes, with Instruction to examine the same, and report his Opinion thereupon to the House, has had the same under Consideration, and thereupon Reports
That if the Facts be justly stated in the Petition, Indemnification is to be sought from a foreign Nation, and, therefore, that the Case is a proper one to be addressed to the President of the United States.
That, when in that Channel, if it shall be found, after advising with Counsel at Law, that the Verdict or Judgment rendered in  the said Case, is Inconsistent with Treaty, it will become a proper Subject of Representation to the Court of London, and of Indemnification from them to the Party.
That to this Interposition the Petitioner will, in that Case, be entitled, but not to any Reimbursement from the United States directly.

Th: Jefferson Nov. 14. 1791.

